—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered December 22, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that remarks made in the course of the prosecutor’s summation improperly attacked his credibility. *626However, in light of the nature of the statements made by both attorneys in their summations, the remarks of the prosecutor were reasonable (see, People v Estrella, 156 AD2d 710; People v Draskin, 145 AD2d 500, 501).
The sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, McGinity and Luciano, JJ., concur.